Case 2:16-cv-06997-RGK-RAO Document 53 Filed 02/24/20 Page 1 of 1 Page ID #:1366

                      UNITED STATES COURT OF APPEALS
                                                                       FILED
                             FOR THE NINTH CIRCUIT
                                                                       FEB 24 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS




   UNITED STATES ex rel.                        No. 18-55643
   ALEXANDER VOLKHOFF, LLC,
                                                D.C. No. 2:16-cv-06997-RGK-RAO
                 Plaintiff - Appellant,
                                                U.S. District Court for Central
     v.                                         California, Los Angeles

   JANSSEN PHARMACEUTICA N.V.;                  MANDATE
   et al.,

                 Defendants - Appellees.


          The judgment of this Court, entered January 02, 2020, takes effect this date.

          This constitutes the formal mandate of this Court issued pursuant to Rule

  41(a) of the Federal Rules of Appellate Procedure.

                                                 FOR THE COURT:

                                                 MOLLY C. DWYER
                                                 CLERK OF COURT

                                                 By: Jessica Flores
                                                 Deputy Clerk
                                                 Ninth Circuit Rule 27-7
